DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1 and 11 is the inclusion of limitation(s) “compare, for each search result content item of a plurality of search result content items, a corresponding probability threshold assigned to the search result content item with each corresponding location probability of the one or more location probabilities for the client computing device; select, one or more search result content items, from a subset of the plurality of search result content items that are each assigned a respective probability threshold that is satisfied by a respective location probability of the client computing device, based on a respective ranking of the respective probability threshold”, which is not found in the cited prior art.  The closest possible prior art in this case is Ames (US 2010/0036710 A1), which teaches geo-targeting systems that provide content, such as ad content, to users based on an identified geographic location. Geo Targeting by IP address and user insight typically have an accuracy expectation expressed as a confidence factor measured against them. Typically, ad systems target all inventory above a fixed accuracy measure in order to ensure large inventory while maintaining accuracy. Since improved accuracy can improve click through rates and improved inventory improves total targetable users, these relationships have a large impact on geo-targeting ad revenue. By using forecasting systems to determine how much inventory is required for a given time period, an accuracy filter can be set to the highest confidence factor possible to satisfy demand, thereby creating a maximum accuracy for the required amount of inventory. Furthermore, tradeoffs can be computed between the expected accuracy rate and the inventory rate to optimize the targetable users.
Claims 2-10 and 12-20 depend from claims 1 and 11 and are allowable for the same reasons as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161